    Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 1 of 11



    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
      v.                            )            2:19cr214-MHT
                                    )                 (WO)
RONALD LEWIS HENDERSON,             )
JR.                                 )

                                 OPINION

     Defendant        Ronald   Lewis      Henderson,     Jr.        pled     no

contest and was found guilty of four charges from a

five-charge petition to revoke his term of supervised

release.        See    Amended     Petition      (Doc.       53).          This

petition mainly stemmed from two incidents of domestic

violence in which he injured his girlfriend, as well as

a   third    incident     in   which    he    pointed    a    handgun        at

another woman.         These were not the first incidents of

domestic violence during his term of supervision.

     At     sentencing,    the    court      found   that     Henderson’s

guideline range was 6 to 12 months.                  The court granted

a    variance,         sentencing       him     to      84     days          of

incarceration--time served plus five days--followed by

12 months of home detention.               The court also issued a
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 2 of 11




no-contact    order     to    prevent   him    from   contacting        his

girlfriend, required him to take part in individual,

trauma-informed therapy once per week to address the

reasons    for    his    violent    conduct     toward     women,       and

imposed    several      additional      conditions.         The    court

writes now to explain the reason for the variance and

the details of the treatment plan imposed.

       Prior to sentencing, Henderson was evaluated by two

psychologists: Dr. Carla Stover of Yale University and

Dr. Kristen Triebel of the University of Alabama at

Birmingham.       Dr. Triebel, a neuropsychologist, found

that     Henderson      has    either    borderline      intellectual

functioning or a mild intellectual disability.                    As she

explained,       “[m]ost      people    with    mild     intellectual

disability function at a mental age between 9 and 11,

with borderline intellectual functioning being slightly

above that.”         Triebel Evaluation (Doc. 56-2) at 1-2.

Dr. Stover, a clinical psychologist who has worked in

domestic violence research for 20 years, confirmed that

                                   2
     Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 3 of 11




Henderson     remains      at    around    a    third-grade            level     not

only in his intellectual functioning and literacy, but

in his social and emotional development as well.                               This

is in part due to his cognitive impairments, but those

limitations        have     been    exacerbated             by     significant

childhood      trauma      and     resulting          attachment          issues.

According     to     Dr.   Stover’s       evaluation,         Henderson         has

experienced seven of the 10 basic categories of adverse

childhood      experiences         (ACEs);       as        this        court     has

previously       found,      “A    person’s           risk        of     serious,

long-term adverse effects becomes very high once the

individual         has     experienced          four         of        these      10

categories.”         United      States    v.    Carter,          --    F.     Supp.

3d   ---,    2020     WL    7312182,      at    *5     (M.D.       Ala.        2020)

(Thompson, J.).            Dr. Stover found that Henderson is

depressed      and    anxious,     and     that       he     struggles          with

extreme lack of trust in relationships because of his

trauma.



                                      3
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 4 of 11




       The     court’s      primary       concern       in     this    case         was

protecting          women      who        may      encounter          Henderson,

romantically          or     otherwise,         in      the      future.             In

determining          how     best    to       do     so,      the     court         was

particularly         aided     by    Dr.      Stover’s        testimony        about

what, in her experience working with perpetrators of

domestic violence, could help Henderson stop hurting

women        with    whom     he    is       involved.           There        is     no

one-size-fits-all sentence for such perpetrators.                                   She

explained       that        there    are      various         root    causes         of

domestic violence; different men harm their intimate

partners for different reasons.                         Henderson does not,

like    some        men,    use     violence       in      his    relationships

because of a misogynistic desire for dominance or an

indifference to women’s suffering.                      He is not sadistic,

psychopathic,          or     controlling.               Instead,        he        uses

violence in relationships when he is overwhelmed by his

emotions, especially his anxiety and mistrust.                             Because

of his cognitive, social, and emotional deficits, he

                                         4
      Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 5 of 11




resorts to violence when he is scared, and he lashes

out to resolve conflicts because he does not know how

to express his feelings.

       None of this makes the violence that Henderson has

visited      on   the    women    in    his   life    less    harmful       or

disturbing.         There are victims in this case, and the

court was inclined initially to incarcerate him to keep

him away from his girlfriend.                 However, the court was

ultimately        convinced      by   Dr.   Stover’s    testimony       that

such    a   punishment        would    be   counterproductive      to      the

paramount goal of protecting Henderson’s girlfriend and

the     public.         The    United       States   Probation      Office

recommended that Henderson receive about 12 months of

incarceration--with his time served and other credits,

his actual custody term would likely have been about

220 days--with no term of supervision to follow.1                           As




    1.   The court typically gives a sentence of 12
months and a day, rather than just 12 months, so that a
                           5
      Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 6 of 11




Dr. Stover explained, that course of action would all

but    ensure        further    violence;       Henderson     would     sit    in

jail     for    a     period     of    months    and    emerge     no    better

prepared        to    manage     his    emotions      and   avoid     becoming

violent in his intimate relationships than he is now.

Dr.    Stover        found     Henderson’s      likelihood     of     domestic

violence recidivism to be very high without treatment.

Locking him up might provide a brief repose, but it

would     do     nothing       to     affect    his    long-term      risk     of

continuing to hurt women.

       Instead, after considering the specific reasons why

Henderson engages in violence, Dr. Stover recommended a

course     of    sustained,         trauma-informed         therapy     with    a

female counselor to teach him “skills building in the

areas of emotion regulation, communication and coping

skills.”        Stover Evaluation (Doc. 56-4) at 5.                     He will




defendant may earn, and is encouraged to earn, “good
time” credit.

                                         6
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 7 of 11




receive   concrete      examples             and    instruction   in     how   to

identify his feelings, recognize triggers that heighten

his emotions and make him reactive, notice his anger

when it arises, interrupt his aggression and reduce the

intensity of his feelings, and communicate verbally and

non-verbally instead of resorting to violence.                           Working

with a female counselor will help him have what Dr.

Stover    called    a    “reparative               experience”--a       healthy,

trusting relationship with a woman, in which he can

learn to listen to her perspective.

    Henderson will receive this therapy once per week

throughout    his       term        of       supervision.         Dr.     Stover

recommended that he receive such therapy for six to 12

months; the court will therefore evaluate after six or

seven months whether he needs the full year of therapy

to continue working on his ability to avoid violence.

Henderson will also receive a psychiatric evaluation to

determine whether medication could help him manage his

emotions,    as     well       as        a       vocational   assessment       to

                                             7
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 8 of 11




identify potential educational services and employment

opportunities for him.           This vocational assessment was

strongly recommended by the experts for addressing his

domestic     violence--assisting             him     with        developing

financial stability and independence will help protect

the women in his life because, as Dr. Stover explained,

“[f]inancial    strain     is    a    significant         contributor     to

domestic    violence    incidents.”           Id.    at    6.      Finally,

Henderson will not be allowed to use drugs or alcohol

during his term of supervision because, as Dr. Stover

said and based on the court’s experience in past cases,

substance use--in particular, alcohol use--facilitates

violence, particularly domestic violence.

    Henderson has previously taken part in an anger

management course, which did not succeed in breaking

his cycle of violence.           But, according to Dr. Stover’s

testimony,    there    now    exist        many    different      kinds   of

treatment    approaches         for       perpetrators      of    domestic

violence tailored to the various reasons why men use

                                      8
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 9 of 11




violence in relationships.                    A program directed at a

root    cause      of    violence      that    is    different   from   what

motivates       Henderson’s          aggression       would    have   little

value for him.           It is not at all clear that the course

he attended was appropriate for him, particularly given

his intellectual challenges.                   Tailoring the treatment

to Henderson’s specific abilities and needs gives the

approach the court takes today a much greater chance of

success.

       The    court      found       that     this    sentence--combining

tailored treatment with home detention and a no-contact

order--was         the   best    way    to    protect    the   public   from

further       violence.          See    18     U.S.C.    § 3553(a)(2)(C).

Indeed,       in    light       of   Dr.      Stover’s    evaluation     and

testimony, the court found that this sentence was the

only realistic way to protect the public in the long

term.        Weekly therapy that is tailored to Henderson’s

circumstances and the particular causes of his violence

will give him the skills and assistance he needs to

                                        9
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 10 of 11




stop hurting women.          It will teach him how to avoid

violence in the future.           And coupling that therapy with

home detention and a strict no-contact order with his

girlfriend will protect her from him while he develops

the emotional skills he needs to be able to engage in a

romantic    relationship       without     using    violence.            For

these   same    reasons,    the    court    also    found    that   this

sentence was the best way to provide Henderson with

necessary      treatment    and    to    deter     him   from     future

violent conduct.       See 18 U.S.C. § 3553(a)(2)(B), (D).2




    2. It is not clear that the incident in which
Henderson pointed a handgun at another woman fits the
pattern of conduct addressed in this opinion.       The
record is not developed as to the handgun incident and
does not reflect that his conduct then was relationship
violence; it is unclear whether Henderson and the
victim even knew each other. The court was troubled by
this incident, but decided nonetheless to opt for the
approach discussed here because Dr. Stover testified
that this incident did not change her opinion either as
to the reasons for Henderson’s violence or the
necessary treatment.

    Also, the court was convinced that the sentenced it
imposed was sufficiently punitive to address this
                          10
   Case 2:19-cr-00214-MHT-KFP Document 62 Filed 05/27/21 Page 11 of 11




    DONE, this the 27th day of May, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




incident even if the incident was not a product of a
domestic relationship. As stated, the imposed sentence
included   approximately    two-and-a-half  months    of
incarceration (time served), followed by a full year of
home confinement. The guideline range here was 6 to 12
months.   Even if the court had given the essentially
punitive, 12-month sentence recommended by the United
States Probation Office, the sentence would have
resulted--with   Henderson’s   time  served  and   other
credits--in only just over seven months (that is, 220
days) of incarceration, with no term of supervision to
follow. See supra note 1. The court believes that the
sentence it actually imposed was comparably, if not
more, punitive, for it resulted in Henderson’s freedom
being curtailed for over 14 months: the approximately
two-and-a-half months of time served and the 12 months
of home detention.

    Moreover, Henderson is still subject to a state
charge resulting from the handgun incident.

    In conclusion, the court was convinced that, even
considering the handgun incident, it was still in the
best interest of the public--that is, its interest in
protecting   women   who    may   encounter   Henderson,
romantically or otherwise, from violence in the
future--to take the opportunity provided in this case
to impose the comprehensive treatment plan it did.
                           11
